Citation Nr: 1011062	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-34 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an adjustment disorder and posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hallie McFadden, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1981 to December 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's respective 
claims for entitlement to service connection for PTSD and an 
adjustment disorder.  

In May 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.

As noted previously, in a December 2005 rating decision, the 
RO denied the Veteran's respective claims for entitlement to 
service connection for PTSD and an adjustment disorder.  In a 
February 2006 Notice of Disagreement (NOD), the Veteran 
limited his appeal to the issue of service connection for an 
adjustment disorder.  However, as the evidence indicates that 
he has other diagnosed mental disorders, including PTSD, and 
the Veteran claims to have experienced psychiatric 
symptomatology since service, the Board finds that the claim 
should be reclassified as entitlement to service connection 
for a psychiatric disorder, to include an adjustment disorder 
and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(finding that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that additional development is required 
before the appeal is ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2009).  

Briefly reviewing the evidence of record, service personnel 
records indicate that the Veteran was never awarded a combat 
citation.  Moreover, the Veteran does not claim to have been 
involved in combat during service.  An April 1981 service 
enlistment examination report indicated normal psychiatric 
findings and relevant symptoms were denied in an accompanying 
report of medical history.  As described in a July 1984 
Report of Medical Board, the Veteran was in his usual state 
of health until May 1984, when he had watched a friend die 
due to a self-inflicted gunshot wound.  He had been diagnosed 
with adjustment disorder with mixed emotional features late 
that month.  Subsequent service treatment records indicate 
treatment for what was termed an atypical affective disorder, 
manifested by mood instability, dysphoria, difficulty 
sleeping, irritability to the point of pugilistic encounters, 
and vegetative signs.  In the medical board report, the 
examiners found that this disorder had existed prior to entry 
into service, but also indicated that the disorder was 
aggravated during service.  In a subsequent service physical 
evaluation board report, the examiners determined that the 
Veteran was unfit for duty due to an atypical affective 
disorder that existed prior to service , but was not 
aggravated during service.  (Emphasis added).

Post-service treatment records indicate that the Veteran did 
not seek treatment until December 2004.  The records indicate 
that, since that time, the Veteran has been diagnosed with 
various disorders, to include PTSD, adjustment disorder, a 
possible schizoaffective disorder, and a major depressive 
disorder.  

In a December 2005 VA PTSD examination report the examiner 
found that the Veteran did not meet the criterion for a 
diagnosis of PTSD.  Instead, the examiner diagnosed: (Axis I) 
severe mood affective disorder, with psychotic symptoms; 
(Axis II) mixed personality disorder; and (Axis IV) severe 
current stressors, including unemployment, family breakup, 
pain, and financial stress.  In commenting on his diagnosis, 
the examiner stated that the Veteran had significant 
mood/affective disorder, with adjustment problems going back 
25 years.  However, the examiner did not provide an opinion 
as to whether the Veteran's disorder was related to service.

The Board notes that, in a September 2008 Veterans Center 
treatment record, an examiner diagnosed PTSD.  However, in 
making the diagnosis, the examiner did not indicate that the 
disorder was related to any specific in-service stressor.

At the May 2009 Board hearing, the Veteran stated that he had 
experienced symptoms of a mental disorder since discharge, 
but did not seek treatment until 2004.  He indicated that, 
prior to treatment, he controlled his symptoms by abusing 
drugs and alcohol.  (Hearing Transcript, page 7).  He also 
remarked that, after he stopped drinking, the symptoms, 
including nightmares, returned.  (Hearing Transcript, page 
11).  

The Board notes that establishing service connection for PTSD 
requires: (1) Medical evidence diagnosing PTSD; (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  Because the record does not show and the Veteran 
does not claim participation in combat, the Veteran's claimed 
stressors must be corroborated.  His alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The regulatory requirement for 
"credible supporting evidence" means that "the Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

The Board notes that the Veteran has been diagnosed with many 
disorders, including PTSD not linked currently to a verified 
in-service stressor.  The December 2005 VA medical 
examination report indicated that the Veteran had an 
affective disorder manifested by adjustment problems dating 
back 25 years.  As the objective medical evidence has 
suggested a potential link between the Veteran's current 
disorder and the time of service, and the Veteran claims a 
continuity of symptomatology back to service, the Board finds 
that the Veteran's claim must be remanded in order to 
determine if the Veteran has any mental disorder related to 
service.  See Clemons, supra.  In order to aid in this 
determination, the Board finds that the Veteran should be 
afforded a psychiatric examination to determine the etiology 
of any current psychiatric disorder.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (noting the need for an 
examination when the evidence, in part, indicates that a 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability).

The Board also notes that, in service treatment records and 
subsequent statements, the Veteran described experiencing 
symptoms of a mental disorder following the death of a friend 
during service.  However, the record does not appear to 
contain any reference to his friend's name, address, or the 
time of the incident.  The Board suggests that any 
information that would aid in verifying the Veteran's 
purported stressor regarding his friend (i.e. contemporaneous 
newspaper articles, statements from relatives or other 
friends who knew about the situation, etc.) would be useful 
in deciding this case.

Accordingly, the case is REMANDED for the following action:


1.  The AMC/RO should afford the Veteran 
an additional opportunity to verify his 
stressors.  The AMC/RO should issue the 
Veteran the appropriate stressor 
verification forms.

2.  Even if a claimed stressor is not 
deemed by the AMC/RO to be verified, at 
the end of all above action, the AMC/RO 
should afford the Veteran a VA psychiatric 
examination to determine whether he has 
any psychiatric disorder related to 
service, to include an adjustment disorder 
and/or PTSD due to a verified stressor(s).  
The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorders. The 
examiner should also address whether any 
psychiatric disorder preexisted service.  
Following a review of the claims file, to 
include any evidence procured as a result 
of this remand, all relevant medical 
evidence, a review of the lay statements 
and testimony, and a physical examination 
and any necessary testing, the examiner is 
asked to address the following questions:

a.  Is it at least as likely as not 
that the Veteran has PTSD consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM- IV) as a result of a claimed and 
verified stressor?  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.

b.  Regardless of stressor 
verification, is it as least as likely 
as not (50 percent or greater degree of 
probability) that the Veteran has a 
psychiatric disorder other than PTSD 
that began during service, was 
aggravated by service or is otherwise 
etiologically linked to any in-service 
event?  If so, such diagnosed disorder 
must be specifically identified.

c.  If it is found that the evidence 
clearly and unmistakably shows that a 
psychiatric disorder pre-existed the 
Veteran's term of service, is it clear 
and unmistakable that any such 
psychiatric disorder underwent a 
permanent increase in the basic level 
of severity during service?

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "Clear and unmistakable" 
means "obvious and manifest."

The clinician is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions with what is considered 
to be a generally accepted degree of 
medical certainty, i.e. without resorting 
to speculation, it should be so stated.  
The examiner must in such case explain why 
it would be speculative to respond.

3.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.
  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


